EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Rachel Yadlosky on 3/2/21.


The application has been amended as follows:














           identifying one or more events that occur during playback of media content;
           identifying an interrupt event in the one or more events, wherein the interrupt event is an event that is estimated to be disruptive to a user consuming the media content;
           locating an event time on a timeline of the media content, wherein the event time is a time of the interrupt event;
           identifying content of a previous subtitle entry immediately preceding the event time;
           determining a rewind time in the timeline based on the content of the previous subtitle entry immediately preceding the event time, wherein the rewind time is at a start of a previous sentence of the previous subtitle entry, the previous subtitle entry comprising a plurality of subtitles; and
       reverting the media content to the rewind time.

2. (Original) The method of claim 1, wherein the rewind time is the event time.

3. (Original) The method of claim 1, wherein the media content includes subtitle files, wherein the subtitle files comprise one or more subtitle entries.

4. (Original) The method of claim 3, further comprising:
           in response to locating the event time, locating one or more subtitle entries with subtitle ranges near the event time;

            wherein the rewind time corresponds to the subtitle entry.

5. (Original) The method of claim 4, wherein the rewind time is the start time of the subtitle entry.

6. (Original) The method of claim 4, wherein the rewind time is a time preceding the start time of the subtitle entry.

7. (Original) The method of claim 4, wherein:
         the subtitle entry has an end time before the event time, and the rewind time is the end time of the subtitle entry.

8. (Original) The method of claim 1, wherein identifying the interrupt event is in response to receiving a rewind command.

9. (Original) The method of claim 1, wherein the one or more events are audio events.

10. (Original) The method of claim 9, wherein identifying the one or more events comprises:
            detecting an increased amount of noise; and 
            identifying the increased amount of noise as an event.



12. (Original) The method of claim 1, wherein identifying the one or more events comprises: determining that a viewing window of the media content changes focus.

13. (Currently Amended) A system having one or more computer processors, the system configured to:
         identify one or more events that occur during playback of media content;
         identify an interrupt event in the one or more events, wherein the interrupt event is an event that is estimated to be disruptive to a user consuming the media content;
         locate an event time on a timeline of the media content, wherein the event time is a time of the interrupt event;
         identify content of a previous subtitle entry immediately preceding the event time;
         determine a rewind time in the timeline based on the content of the previous subtitle entry immediately preceding the event time, wherein the rewind time is at a start of a previous sentence of the previous subtitle entry, the previous subtitle entry comprising a plurality of subtitles; and
          automatically revert the media content to the rewind time without user input.

14.    (Original) The system of claim 13, wherein the rewind time is the event time.



16.    (Original) The system of claim 15, wherein the system is further configured to:
          in response to locating the event time, locate one or more subtitle entries with subtitle ranges near the event time;
          determine a subtitle entry with a start time before the event time; and wherein the rewind time corresponds to the subtitle entry.

17.    (Original) The system of claim 16, wherein:
         the subtitle entry has an end time before the event time, and
         the rewind time is the end time of the subtitle entry.

18. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a second computing device to cause the second computing device to perform a method comprising:
         identifying one or more events that occur during playback of media content;
         identifying an interrupt event in the one or more events, wherein the interrupt event is an event that is estimated to be disruptive to a user consuming the media content;
         locating an event time on a timeline of the media content, wherein the event time is a time of the interrupt event; 

         determining a rewind time in the timeline based on the content of the previous subtitle entry immediately preceding the event time, wherein the rewind time is at a start of a previous sentence of the previous subtitle entry, the previous subtitle entry comprising a plurality of subtitles; and
         reverting the media content to the rewind time in the timeline.

19. (Original) The computer program product of claim 18, wherein the media content includes subtitle files, wherein the subtitle files comprise one or more subtitle entries.

20. (Original) The computer program product of claim 19, further comprising:
         in response to locating the event time, locating one or more subtitle entries with subtitle ranges near the event time;
         determining a subtitle entry with a start time before the event time; and
         wherein the rewind time corresponds to the subtitle entry.







Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov